
	
		II
		111th CONGRESS
		2d Session
		S. 3326
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Ms. Cantwell (for
			 herself, Mr. Kerry, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide grants to States for low-income housing
		  projects in lieu of low-income housing credits, and to amend the Internal
		  Revenue Code of 1986 to allow a 5-year carryback of the low-income housing
		  credit, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Job Creation and Affordable
			 Housing Act of 2010.
		2.Grants to states for
			 low-income housing projects in lieu of low-income housing credits for
			 bond-subsidized housing projects
			(a)In
			 generalThe Secretary of the Treasury shall make a grant to each
			 State in an amount equal to such State’s low-income bond-subsidized housing
			 election amount.
			(b)Low-Income
			 bond-Subsidized housing election amountFor purposes of this section—
				(1)In
			 generalThe term low-income bond-subsidized housing
			 election amount means, with respect to any State, such amount as the
			 State may elect which does not exceed 85 percent of the State’s bond-subsidized
			 credit amount.
				(2)Bond-subsidized
			 credit amountThe term bond-subsidized credit amount
			 means, with respect to any State, the aggregate amount of low-income housing
			 credits which the State determines would, but for section 42(i)(9) of the
			 Internal Revenue Code of 1986, be awarded under section 42(h)(4)(B) of such
			 Code times 10 with respect to qualified low-income buildings receiving an
			 allocation of qualified residential rental project bonds of such State during
			 2010.
				(3)Qualified
			 residential rental project bondsThe term qualified
			 residential rental project bond means, with respect to any State, any
			 qualified bond (as defined in section 141(e) of the Internal Revenue Code of
			 1986) if such bond—
					(A)is issued as part
			 of an issue 95 percent or more of the net proceeds of which are to be used to
			 provide qualified residential rental projects (within the meaning of section
			 142 of such Code), and
					(B)is taken into
			 account under section 146 of such Code with respect to the State ceiling
			 applicable to such State.
					(c)Subawards for
			 low-Income buildings
				(1)In
			 generalA State receiving a grant under this section shall use
			 such grant to make subawards to finance the construction or acquisition and
			 rehabilitation of qualified low-income buildings which have received the
			 corresponding allocation of qualified residential rental project bonds referred
			 to in subsection (b)(2).
				(2)Subawards
			 subject to same requirements as low-income housing credit
			 allocationsAny such subaward
			 with respect to any qualified low-income building may be in the form of a grant
			 or a loan of any duration and shall be made in the same manner and shall be
			 subject to the same limitations (including rent, income, and use restrictions
			 on such building) as an allocation of housing credit dollar amount allocated by
			 the State housing credit agency of such State under section 42 of the Internal
			 Revenue Code of 1986, except that such subawards shall not be limited by, or
			 otherwise affect, the State housing credit ceiling applicable to such
			 agency.
				(3)Compliance and
			 asset managementA State
			 receiving a grant under this section shall perform asset management functions
			 to ensure compliance with section 42 of the Internal Revenue Code of 1986 and
			 the long-term viability of buildings funded by any subaward under this section.
			 A State may collect reasonable fees from a subaward recipient to cover expenses
			 associated with the performance of its duties under this paragraph, including
			 the reasonable costs of administering such subawards. A State may retain an
			 agent or other private contractor to satisfy the requirements of this
			 paragraph.
				(4)RecaptureA State receiving a grant under this
			 section shall impose conditions or restrictions, including a requirement
			 providing for recapture, on any subaward under this section so as to assure
			 that the building with respect to which such subaward is made remains a
			 qualified low-income building during the compliance period. Any amounts of
			 recapture shall be proportional to the length of time of the noncompliance
			 compared to the 15-year compliance period and the percentage of qualified basis
			 out of compliance compared to the total qualified basis. Any such recapture
			 shall be payable to the Secretary of the Treasury for deposit in the general
			 fund of the Treasury and may be enforced by means of liens or such other
			 methods as the Secretary of the Treasury determines appropriate. A State
			 housing credit agency may subordinate any such lien (or other security
			 interest) to other loans made by third parties.
				(d)Reallocation of
			 bond authorityA State
			 housing credit agency shall establish a process in which applicants that are
			 allocated bonds and receive a subaward pursuant to subsection (c) are required
			 to demonstrate good faith efforts to obtain purchasers for such bonds. If a
			 subawardee is unable to obtain purchasers or if the State makes a determination
			 that reallocation of bond authority will increase the total funds available to
			 the State to build and rehabilitate affordable housing, a subawardee may return
			 its bond allocation to the State without affecting its subaward under
			 subsection (c) and the State may reallocate such bond authority only for
			 qualified residential rental projects. Reallocated bonds shall not be taken
			 into account for purposes of determining eligibility for low-income housing
			 credits under section 42(h)(4) of the Internal Revenue Code of 1986 or for
			 purposes of determining eligibility for grants under subsection (c).
			(e)Return of unused
			 grant fundsAny grant funds
			 not used to make subawards under this section before January 1, 2012, shall be
			 returned to the Secretary of the Treasury on such date. The portion of any
			 subaward which is not disbursed before such date shall be returned to the
			 Secretary of the Treasury on such date unless the subawardee has paid or
			 incurred before January 1, 2012, at least 30 percent of the subawardee’s total
			 adjusted basis in land and depreciable property that is reasonably expected to
			 be part of the low-income housing building with respect to which such subaward
			 is made. The portion of any subaward which is not disbursed before January 1,
			 2013, shall be returned to the Secretary of the Treasury on such date. Any
			 subawards returned to the State housing credit agency on or after January 1,
			 2012, shall be promptly returned to the Secretary of the Treasury. Any amounts
			 returned to the Secretary of the Treasury under this subsection shall be
			 deposited in the general fund of the Treasury.
			(f)DefinitionsAny
			 term used in this section which is also used in section 42 of the Internal
			 Revenue Code of 1986 shall have the same meaning for purposes of this section
			 as when used in such section 42. Any reference in this section to the Secretary
			 of the Treasury shall be treated as including the Secretary's delegate.
			(g)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this section.
			3.Coordination of
			 low-income housing credit with low-income housing grants
			(a)In
			 generalParagraph (9) of
			 section 42(i) of the Internal Revenue Code of 1986 is amended by redesignating
			 subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A)
			 the following new subparagraphs:
				
					(B)Denial of credit
				for bond-subsidized buildings receiving subawards with 2010 grant
				fundsNo credit shall be determined under this section with
				respect to any qualified low-income building to the extent of the
				bond-subsidized credit amount determined with respect to such building under
				section 2 of the Job Creation and Affordable
				Housing Act of 2010 if any subaward is made with respect to such
				building under such
				section.
					.
			(b)Grants and loans
			 not To reduce basisSubparagraph (C) of section 42(i)(9) of such
			 Code, as redesignated by this section, is amended by striking by the
			 amount of any grant described in subparagraph (A) and inserting
			 by reason of any grant or loan made under section 1602 of the American
			 Recovery and Reinvestment Tax Act of 2009 or section 2 of the
			 Job Creation and Affordable Housing Act of
			 2010.
			(c)Exclusion of
			 grants from gross incomeParagraph (9) of section 42(i) of such
			 Code, as amended by this section, is amended by adding at the end the following
			 new subparagraph:
				
					(D)Exclusion of
				grants from gross incomeAny
				grant made under section 1602 of the American Recovery and Reinvestment Tax Act
				of 2009 or section 2 of the Job Creation and
				Affordable Housing Act of 2010 shall not be includible in the
				gross income or alternative minimum taxable income of the
				taxpayer.
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 December 31, 2009.
				(2)Exclusion of
			 grants from gross incomeThe amendment made by subsection (c)
			 shall apply to taxable years ending after December 31, 2008.
				4.Five-year carryback of low-income housing
			 credit
			(a)In generalSubsection (a) of section 39 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)5-year carryback of low-income housing
				credit
						(A)In generalIn the case of an applicable low-income
				housing credit (within the meaning of section 38(c)(6)(C))—
							(i)this section shall be applied separately
				from the business credit (other than the low-income housing credit), and
							(ii)paragraph (1) shall be applied by
				substituting each of the 5 taxable years for the taxable
				year in subparagraph (A)
				thereof.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31, 2007,
			 and to carrybacks of credits from such taxable years.
			5.Carryback of new investments
			(a)In generalSection 42(f) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Special rule for certain investments in
				2010 and 2011
						(A)In generalIn the case of a taxpayer who enters into
				an agreement described in section 38(c)(6)(D)(i)(I) (without regard to the
				applicable date), which satisfies the requirement of section
				38(c)(6)(D)(i)(II), after December 31, 2009, and before January 1, 2012, then
				solely for purposes of determining the taxable year in which the low-income
				housing credit under this section may be taken into account for purposes of
				section 38, and the amount of the credit so taken into account—
							(i)the preceding paragraphs of this subsection
				shall not apply,
							(ii)the credit period with respect to the
				housing credit dollar amount to be allocated under such agreement shall be the
				1 taxable year in which the taxpayer enters into such agreement,
							(iii)subsections (b) and (c)(1) shall not apply,
				and
							(iv)the amount of the credit under this section
				which is taken into account in the taxable year described in clause (ii) shall
				be the housing credit dollar amount to be allocated under such
				agreement.
							(B)Requirements of section
				unaffectedExcept as provided
				in subparagraph (A), the provisions of this section shall apply to any building
				to which an agreement described in subparagraph (A) applies as if such
				subparagraph had not been enacted.
						(C)Recapture of excess creditIf, at the end of the credit period with
				respect to any building (without regard to subparagraph (A)), the amount of the
				credit taken into account under subparagraph (A)(iv) with respect to such
				building exceeds the total amount of the credit which would have been allowed
				under this section with respect to such building during such credit period but
				for the application of subparagraph (A), then the amount of such excess shall
				be recaptured as if it were included in the credit recapture amount under
				subsection
				(j).
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			6.Allowing low-income housing credits to
			 offset 100 percent of federal income tax liability
			(a)In GeneralSubsection (c) of section 38 is amended by
			 adding at the end the following new paragraph:
				
					(6)Allowing low-income housing credit to
				offset 100 percent of federal income tax liability
						(A)In generalIn the case of applicable low-income
				housing credits—
							(i)this section shall be applied separately
				with respect to such credits,
							(ii)in applying paragraph (1) to such
				credits—
								(I)the tentative minimum tax shall be treated
				as being zero, and
								(II)the limitation under paragraph (1) (as
				modified by subclause (I)) shall be the net income tax (as defined in paragraph
				(1)) reduced by the credit allowed under subsection (a) for the taxable year
				(other than the applicable low-income housing credits), and
								(iii)the excess credit for such taxable year
				shall, solely for purposes of determining the amount of such excess credit
				which may be carried back to a preceding taxable year, be increased by the
				amount of business credit carryforwards which are carried to such taxable year,
				to which this subparagraph applies, and which are not allowed for such taxable
				year by reason of the limitation under paragraph (1) (as modified by clause
				(ii)).
							(B)Increase in limitation for taxable years to
				which excess applicable low-income housing credits are carried back
							(i)In generalSolely for purposes of determining the
				portion of any excess credit described in subparagraph (A)(iii) for which
				credit will be allowed under subsection (a)(3) for any preceding taxable year,
				except as provided in clause (ii), the limitation under paragraph (1) for such
				preceding taxable year shall be determined under rules similar to the rules
				described in subparagraph (A).
							(ii)Ordering ruleIf the excess credit described in
				subparagraph (A)(iii) includes business credit carryforwards from preceding
				taxable years, such excess credit shall be treated as allowed for any preceding
				taxable year on a first-in first-out basis.
							(C)Applicable low-income housing
				creditsFor purposes of this
				subpart, the term applicable low-income housing credits means the
				credit determined under section 42—
							(i)to the extent attributable to buildings
				placed in service after the date of the enactment of this subparagraph,
				and
							(ii)in the case of any other buildings, for
				taxable years beginning in 2008, 2009, and 2010 (and to business credit
				carryforwards with respect to such buildings carried to such taxable years) to
				the extent provided in subparagraph (D).
							(D)Previously placed in service
				buildings
							(i)In generalSubparagraph (C)(ii) shall apply to such
				credits for such a taxable year only—
								(I)if the taxpayer has entered into a binding
				commitment to invest equity not later than the applicable date, with respect to
				an investment in a future project (which is binding on the taxpayer and all
				successors in interest) which specifies the dollar amount of such investment,
				and
								(II)to the extent such credits do not exceed
				the dollar amount of such proposed investment.
								(ii)Applicable dateFor purposes of this subparagraph, the
				applicable date is—
								(I)in the case of taxable years beginning in
				2008 and 2009, September 15, 2010, or
								(II)in the case of a taxable year beginning in
				2010, the due date (including extensions of time) for filing the taxpayer’s
				return for such taxable
				year.
								.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31, 2007,
			 and to carrybacks of credits from such taxable years.
			
